Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicant on 06/10/22. 
Claims 1, 8 and 12 are amended
No claims are cancelled
No claims are added
Claims 1-12 are pending

Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claims 1 and 12. In light of applicants’ arguments submitted on 06/10/22 page(s) 6-7, the amendments filed by applicants to previously presented claims in light of the originally filed disclosure the previously made rejection under 35 U.S.C. 101 has been withdrawn for following reasons:
	The amended claims recite:
Independent claim 1 is a system claim that is necessarily rooted in computer technology, similarly independent claim 12 is a method that is also amended to include all the additional elements of claim 1. For instance, claim 1 recites “an intelligent communication design server configured to automatically create designs for the electronic communications and the physical mailing pieces; a user request analysis module configured to automatically analyze types of communications in the request and to automatically determine amounts of design work, printing and finishing work, and transmission work required to fulfill the communication service in the request”, which shows integration into a practical application under step 2A, prong 2 and significantly more than an abstract idea in step 2B, since the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception per the new 101 PEG.	
	The most recent amendments are underlined above, and are supported by the specification at least in [0017]-[0018], [0023].  In light of the amendments and the description in the specification, previously presented rejection is not applicable any more.
The above limitations in independent claims 1 and 12 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically commercial/ legaI interactions, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger; Kelly et al. (US 2011/0145101), further in view of (US 10,621,646) Bender et al. and Knipp et al. (US 2002/0152001).

As per claims 1 and 12: Berger shows:
A network-based communication fulfillment system (Berger shows: [0146]), comprising:
a communication resource allocation (Berger shows: [0062]) server configured to receive a request for a communication service from a business user (Berger shows: [0146]), wherein the communication service includes one or more electronic communications (Berger shows: [0027]-[0029]: Berger shows email) and physical mailing pieces (Berger shows: [0008]-[0009], [0058], [0062]: Berger shows mail) to be sent to one or more recipients (Berger shows: [0058]-[0062]); 
an intelligent communication design server configured to automatically create designs for the electronic communications and the physical mailing pieces based on the received request (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3); 
a communication server configured to transmit the electronic communications to at least some of the recipients (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3. [0027]-[0029]: Berger shows email); and 
one or more product fulfillment centers configured to print and finish the physical mailing pieces to be mailed to at least some of the recipients, wherein the communication resource allocation server (Berger shows: [0138] Once the user has completed personalizing the stationery/card design, a series of preview pages are generated such as those shown in FIGS. 40-42.  A set of selectable links 4001, 4002, and 4003 are provided at the top of the GUI to jump between a preview of the front, inside and back of the card, respectively. [0139] FIG. 43 illustrates one embodiment of a Web-based graphical user interface for designing an envelope to be sent directly to the recipient of the card.  In one embodiment, a design template for the envelope is stored within the stationery/card & envelope design templates 230 on the stationery/card service database 215, as indicated in FIG. 22), comprises: 
Regarding the claim limitations below:
“a user request analysis module configured to automatically analyze types of communication services in the request and to automatically determine amounts of design work, printing and finishing work, and transmission work required to fulfill the requested communication service”
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A); 
Reference Berger in view Reference Bender shows:
one or more modules configured to monitor workloads and anticipated workloads of the one or more product fulfillment centers, the communication server, and the intelligent communication design server to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
As such Reference Berger in view of Bender shows:
“one or more modules configured to monitor workloads and anticipated workloads of the one or more product fulfillment centers, the communication server, and the intelligent communication design server”
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A); and 
Reference Berger in view of Bender does not show “available designs” in the claim limitation “to determine available design, printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server”
Reference Knipp. Knipp shows “available designs” at least in [0038]: where the customer can select the design and sentiment for the social expression product from the vendor's library of design elements, from other content providers, as well as providing their own creative content input.  The customer can customize the product with selected secondary processes using foil, emboss, or other finishing processes.  The customer can change fonts, patterns, color, add/delete/edit design elements within the print and/or secondary processes. Knipp also shows “printing, and transmission resources at the one or more product fulfillment centers, the communication server, and the intelligent communication design server” ([0039] The on-demand fulfillment system works via interconnecting customer terminal devices to one or more processors that serve to provider the user interface and interconnect the customer with the on-demand fulfillment system. The order processor of the on-demand fulfillment system can parse the customer order to identify the resources necessary to process the customer order.  The processors schedule and forward the pertinent production data to the various manufacturing elements in synchronization with the movement of the social expression products through the production line).
Reference Berger/ Bender and Reference Knipp are analogous prior art to the claimed invention because the references perform custom product delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Knipp, particularly the allocation of resources and the availability of designs for user customization (see Knipp [0038]), in the disclosure of Reference Berger/Bender, particularly in the personalization engine (see Berger [0011]), in order to provide for a system that offers on-demand fulfillment system for the production of customized products that enables customers to define a customer-specific product for production as taught by Reference Knipp (see at least in [0011]) so that the process of custom product delivery management can be made more efficient and effective (see MPEP 2143 G).
Further, the claimed invention is merely a combination of old elements in a similar custom product delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger/Bender in view of Reference Knipp, the results of the combination were predictable (MPEP 2143 A).
Reference Berger in view Reference Bender and Reference Knipp shows:
a communication resource assignment module configured to dynamically assign the available design, printing, and transmission resources with the determined amounts of design work, printing and finishing work, and transmission work for fulfillment of the received request (Berger shows matching contact info, design, etc. at least in [0067], [0070], [0127]).

As per claim 2: Reference Berger in view Reference Bender and Reference Knipp shows:
wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on a level of customization for the communication service (Berger shows: [0011]: a recommendation region comprising a plurality of stationery/card design recommendations, the recommendation region populated with stationery/card designs associated with a specified one or the one or more entries in the reminder list, including the events generated based on the specified relationship between the user and each of the contacts; and a stationery/card personalization engine executed in response to the user selecting one of the stationery/card design recommendations from the recommendation region, the stationery personalization engine providing the end user with a set of personalization options related to the selected stationery/card design, and generating personalized stationery with the selected stationery/card design based on user input).

As per claim 3: Reference Berger in view of Reference Bender and Reference Knipp shows:
Regarding the claim limitation below, Berger does not show monitoring repeat/ overlapping work and as such does not show:
“wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on degree of overlapping designs between the electronic communications and the physical mailing pieces specified in the user request”.
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A).

As per claim 4: Reference Berger in view Reference Bender and Reference Knipp shows:
Regarding the claim limitation below, since Berger does not shows scheduling of delivery services, Berger does not explicitly show:
wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on types of the physical mailing pieces for the communication service.
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A).

As per claim 5: Reference Berger in view Reference Bender and Reference Knipp shows:
wherein the user request analysis module is configured to automatically determine an amount of design work required by the request based on a number of variations of different electronic channels including device types, operating systems, types of viewing software, and viewing platforms for the communication service (Bender shows: [0103]: The processing time is based on business days so it must factor in non-business days such as Holidays and Weekends to determine the number of calendar days required for processing.  Fulfillment time is the number of days required to print, finish and ship/mail the order and is typically between 1-3 days (e.g., depending on the printing requirements), also see [0141]-[0142], [0146]).

As per claim 6: Reference Berger in view Reference Bender and Reference Knipp shows:
wherein the communication resource allocation server further comprises a communication resource assignment module configured to assign the intelligent communication design server to create designs for the electronic communications and the physical mailing pieces specified in the user request (Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3).

As per claim 7: Reference Berger in view Reference Bender and Reference Knipp shows:
wherein the communication resource allocation server further comprises a communication resource assignment module configured to assign the communication server to transmit the electronic communications to the recipients specified in the user request (Berger shows: in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811.  Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3. [0027]-[0029]: Berger shows email).

As per claim 8: Reference Berger in view Reference Bender and Reference Knipp shows:
wherein the communication resource allocation server further comprises a communication request resource matching module configured to to match the available design, printing, and transmission resources to manufacture the physical mailing pieces to be mailed to the recipients specified in the user request (Berger shows: [0103]: three data points are used to determine the delivery date: processing time, fulfillment time, and shipping transit time. The processing time may be based on the type of order.  For example, processing time can be 0 days for greeting cards and several days for some stationery cards (e.g., those which require additional review by the online card/stationery service prior to fulfillment)).

As per claim 9: Reference Berger in view Reference Bender and Reference Knipp shows:
Regarding the claim limitation below, since Berger does not show scheduling services, Berger does not show the following claim limitaitons:
wherein the one or more modules in the communication resource allocation server comprises: a printing resource tracking module configured to monitor scheduled jobs for printers and finishing equipment in the one or more product fulfillment centers.
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A).

As per claim 10: Reference Berger in view Reference Bender and Reference Knipp shows:
Regarding the claim limitation below, since Berger does not show scheduling services, Berger does not show the following claim limitations:
wherein the one or more modules in the communication resource allocation server comprises: an electronic communication resource tracking module configured to monitor scheduled transmission jobs for the communication server.
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A).

As per claim 11: Reference Berger in view Reference Bender and Reference Knipp shows:
Regarding the claim limitation below, since Berger does not show scheduling services, Berger does not show the following claim limitations:
wherein the one or more modules in the communication resource allocation server comprises: a communication design resource tracking module configured to monitor scheduled design jobs for the intelligent communication design server.
Berger shows in [0077] Returning to FIG. 8, region 812 also includes a selectable option to "send cards" to the contacts selected in region 811. Selecting this option causes the stationery personalization engine 220 to begin the stationery design process using contacts identified by the stationery service contacts manager 212 (e.g., starting at step 309 in FIG. 3). Further, Berger shows formatting and print module (at least in [0062]-[0063], [0077], [0089], [0092], [0094]-[0097]).
However, Berger does not explicitly show monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner. As such, Berger does not show the limitations above. 
Reference Bender shows monitoring scheduling and fulfillment services to ensure the order(s) is/are fulfilled in a timely manner (see col. 14, lines 56-67: management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA.).
Reference Berger and Reference Bender are analogous prior art to the claimed invention because the references perform custom products delivery management.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Bender, particularly the order fulfillment and service level agreements monitoring system (Bender shows: col. 14, lines 56-67), in the disclosure of Reference Berger, particularly in the stationery personalization engine ([0077]), in order to provide for a system that performs service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provide pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA as taught by Reference Bender (see Bender col. 14, lines 56-67) so that the process of custom products delivery management can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar custom products delivery management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Berger in view of Reference Bender, the results of the combination were predictable (MPEP 2143 A).

Response to Arguments
All of applicants’ arguments are directed to the amended claims and as such applicants’ arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(CA 2881442 A1) SCHRINER SALLY et al. This reference discloses a system is provided for downloading a fully customizable greeting card application to a mobile device such as a tablet, the application simulating the behavior of a child making handmade cards with blank paper and physical drawing tools and other decorative effects.  
NPL Reference:
Zeng, Jun et al. Operations simulation of on-demand digital print. IEEE Conference Anthology (Page(s): 1-5). (Year: 2013). This reference discloses on-demand digital print service is a form of personalized manufacturing service. Key to the commercial print value-creation chain is the responsive and accurate knowledge discovery and decision making throughout the service engagement and fulfillment between the content suppliers and the print service providers (PSP). The business model of on-demand print imposes a great challenge to the PSP factory design, production planning and management due to its intrinsic, highly volatile demand stream. It pushes the PSP resource planning and production management from a form of “tribal art” towards data driven management science. Operations simulation and its practice is an integral component of the data-driven decision making process, and is gaining growing significance. In this paper, we describe operations simulation of an end-to-end digital print process; we treat the management of print manufacturing as a heterogeneous, concurrent, integrated system, accounting for the performance, efficiency, stability, and sustainability as organic system attributes. We exhibit the comparison between the simulation results and the factory internal audit information and show good agreement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624